Citation Nr: 1817910	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO. 11-29 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 1978 to January 1981.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. Jurisdiction over this case was later transferred to the RO in Montgomery, Alabama.

In December 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) no longer employed by the Board. In 2017, the Board notified the Veteran that he had the right to request another hearing with the VLJ reassigned to the claim. To date, no response has been received and, therefore, the Board has considered this claim on the evidence, to include the transcript of the December 2013 hearing, which is included in the claims file. 

In May 2015 and July 2016, the Board remanded the appeal for further development of the record. 

The Veteran claimed entitlement to service connection for depression and anxiety disorders, to include as secondary to a low back disability. The Board has broadened the claim to any acquired psychiatric disability that may be reasonably encompassed by the Veteran's description of the claim, the Veteran's symptoms, and other information of the record, so as not to improperly limit the claim. See Clemons v. Shinseki, 23 Vet. App. 1, 6, (2009). 




FINDINGS OF FACT

1. The Veteran does not have a low back disability that is related to or a result of active duty service.

2. The Veteran does not have an acquired psychiatric disability that is related to or a result of active duty service, to include as secondary to a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a low back disability have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria to establish service connection for an acquired psychiatric disability, to include as secondary to a low back disability, have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). There is thus no prejudice to the Veteran in deciding this appeal.



Service Connection

The Veteran contends that he has a low back disability as a result of an injury incurred during his active duty service, and an acquired psychiatric disability, to include as secondary to his low back disability. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1131; 38 C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995). Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2017). With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself. The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).

Low Back Disability

The Veteran injured his low back in September 1978 in a diving demonstration. Service treatment records reflect that the Veteran sustained a low back strain, which was treated until November 1978. In October 1978, the treating physician reported that the Veteran's x-rays and examinations were normal. While the Veteran was placed on limited duty following the incident, he was ultimately restored to full duty in November 1978. 

In January 1981, the Veteran underwent a separation medical examination, which showed no spine or other musculoskeletal defects. At that time, the Veteran was informed in writing that, if he did have any defects or diagnoses, he might be entitled to VA benefits and to either report defects during his separation examination or contact a VA office. 

From November 1978 to September 2008, the evidence is silent for any complaints or treatment of a low back disability. In June 2008, the Veteran established care with VA; although a thorough evaluation was completed, the Veteran did not report low back pain. 

In September 2008 and November 2008, the Veteran was seen and treated for low back pain at the Veterans Affairs Medical Center (VAMC) in Birmingham, Alabama. Since that time, the Veteran has reported low back pain. 

The Veteran was afforded multiple VA examinations. In December 2008, a VA physician examined the Veteran's spine and determined that there was no evidence of fracture, subluxation, or dislocation. Additionally, the vertebral body heights and intervertebral disc spaces were within normal limits, the bony mineralization was normal, and there was minimal atherosclerotic calcification. In April 2009, a VA examiner determined that the Veteran's chronic lumbar strain was less likely than not related to the in-service diving incident, noting that there was no current evidence of any significant degenerative spine or disc processes. 

In May 2013, an MRI of the Veteran's lumbar spine was performed which demonstrated normal height and alignment of the vertebral bodies, intervertebral discs, distal thoracic cord and conus, and posterior paravertebral muscles. Additionally, the cauda equine, prevertebral soft tissue, and paravertebral soft tissue were unremarkable. The physician concluded that the Veteran had mild bilateral neural foramina narrowing at L3-L4 and L4-L5. 

In December 2013, the Veteran testified that he experienced consistent low back pain since the in-service diving incident and that, although he did not receive medical treatment for approximately thirty years after separation, he self-medicated to ease the pain. He also testified that, in 2013, he was told that a MRI indicated that there was damage and swelling of his fourth, fifth, and sixth vertebrae, that his spine was out of adjustment, and that this was indicative of a healing injury. The Veteran stated that his only back injury was from the in-service diving incident. 

In September 2015, the Veteran again reported for a VA examination. The examiner, after reviewing the claims file, determined that the current diagnosis of degenerative disc disease was less likely than not related to the in-service diving incident. The examiner cited that, while the Veteran was treated in-service for roughly seven weeks, he was released to full duty in November 1978 and his separation examination was silent for any notations or injuries of the low back.

In October 2016, another VA examiner determined that the claimed condition was less likely than not incurred in or caused by the in-service diving incident. Specifically, the examiner noted the Veteran's normal range of motion after the incident and that the short-lived muscle spasm resolved after two months of physical and heat therapy. The examiner also cited that when the Veteran was initially seen at the VAMC in July 2008, his record was silent for any low back condition and that, in November 2008, the Veteran reported experiencing back pain for a period of two days. 

Here, the Veteran has been diagnosed with and received treatment for chronic low back strain. Therefore, the first criterion for entitlement to service connection has been met. As to the second criterion for direct service connection, the Veteran must show an in-service incurrence of a disease or injury. As noted previously, the evidence shows that the Veteran injured his low back from an in-service diving incident. The second criterion for entitlement to service connection has been met. 

Concerning the third criterion for entitlement to service connection, a medical nexus linking the Veteran's current diagnosis to his in-service injury is necessary. The evidence is silent for any such opinion. On the contrary, the record contains multiple medical opinions that specifically state that the Veteran's low back disability is not related to his in-service diving incident. Each opinion is supported by an adequate rationale, and each examiner reviewed the Veteran's claims file, to include in-service treatment records. 

Notably, the separation examination is highly probative because it was generated with the specific view of recording the events it described. In this respect, it is akin to an official record, which generally enjoys a high degree of probative value in the law. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

With regard to the Veteran's statements, in which he attributes his claimed disability to his active duty service, the Veteran is competent to report low back pain. Layno v. Brown, 6 Vet. App. 465, 467-69 (1994). However, the Veteran has not shown that he is competent (meaning medically trained) to make a complex medical determination involving the etiology of his purported low back disability. Jandreau. 

The preponderance of the evidence is therefore against a linkage between the Veteran's low back disability and the in-service incident. The third criterion necessary for entitlement to service connection is not met and the appeal is denied. 

Acquired Psychiatric Disability

Pursuant to 38 C.F.R. § 4.125(a), a diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), American Psychiatric Association (2013). 

In October 1978, the Veteran's service treatment records show one instance of complaints of anxiety, as indicated by a rapid heartbeat and weight loss, although no diagnosis was assigned. 

In June 2008, the Veteran was seen at the American Lake, Washington, VA Medical Center (VAMC) where he apparently reported that he had service-connected posttraumatic disorder (PTSD). In July 2008, the Veteran was seen at Gadsden Primary Care Outpatient Clinic (PCOC) where he reported that he took Prozac for depression. He also reported that he had a 10 percent rating for PTSD. However, there is no indication of any PTSD diagnosis nor service-connected rating for any acquired psychiatric disability. 

In April 2009, the Veteran was afforded a VA mental health examination. The  Veteran reported chronic, mild to moderate depression, which he attributed to his inability to find employment, parenting, the strain of caring for his ailing spouse, and his own physical health concerns. The VA examiner noted that the Veteran reported that was prescribed an antidepressant to treat his mood disorder associated with a general medical condition. The Veteran denied panic attacks, anger, irritability, hallucinations, and suicidal or homicidal thoughts. The examiner determined that the Veteran's diagnosis of depressive disorder, not otherwise specified, was less likely than not due to or a result of the in-service diagnosis of anxiety, nor was it related to his purported back pain. 

In March 2011, the Veteran was seen at the VA mental health clinic, citing depression and hallucinations. 

In December 2013, during his Board hearing, the Veteran testified that he was treated for an anxiety attack during his active duty service. Although the 1978 service treatment record does not indicate such, he testified that he was given an inoculation to treat his symptoms of sweating, rapid heartbeat, and lightheadedness. He further testified that he experienced these attacks up to three times per month and, as a result, he was prescribed paroxetine and was assigned a diagnosis of anxiety. The Veteran attributed his acquired psychiatric disability his lowered moral and physical ability after his in-service diving incident. The Veteran stated that he currently meets with his VA psychologist two to three times per year. 

Also in December 2013, a VA healthcare provider stated that the Veteran had been treated since 2008 for depression, anxiety, and sleep issues, although the letter is silent as to whether these diagnoses conform to the DSM. She reported that the Veteran's back pain made it difficult to control his depression and anxiety, and that pain interfered with sleep. 

The Veteran's claim of service connection for a back disorder has been denied, and there is otherwise no competent evidence indicating any nexus between his depressive symptoms and any incident of military service. The preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Therefore, service connection for an acquired psychiatric disability is not warranted.


ORDER

Service connection for a low back disability is denied.

Service connection for an acquired psychiatric disability, to include as secondary to a low back disability, is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


